Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
RESPONSE TO ARGUMENTS
The examiner acknowledges the amendment of claims 13-14 & 21-23.  Applicants arguments filed on (02/14/2022) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper.
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE 

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claims 15-19, 23 & 25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subjected matter.  Claim 23 recites a program without the recitation of a non-transitory computer readable medium.  
 In this case, claim 23 recites merely a program (i.e. an application-agent-specific application map) without the recitation of encoding such program in a computer-readable medium.  Without such medium, the program is nothing more than just functional descriptive material or data structure, thus, claim 23 is directed to a program per se.  Program per se does not fall within any of the statutory categories.  Therefore, it is non-statutory under 35 USC 101.  For amendment involving computer-readable medium, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Avey et al. (U.S. Publication 2014/0067745) & Holm (U.S. Publication 2006/0290933)
As to claim 23, Covely discloses an application-agent-specific application map, wherein the application map is a digital representation of a field on which crop plants are cultivated, 
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
wherein the application map indicates, for individual partial areas of the virtual representation of the field, how an application agent is to be applied, (122, Fig. 4 & Abstract, [0046, 0068-0069] discloses the prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508);
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
 the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to optimize garden growth. 
Covely in view of Avey discloses prescription map (Fig. 13) is generating as of a function of amount other things image properties [0059]. Image properties include Normalized Difference Vegetation Index (“NDVI”) crop images. 
Covely in view of Avey is silent to wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index.
However, Holm discloses wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index. ([0026, 0035-0036] & Fig. 4 discloses determining a plurality of desired spectral bands via a vegetation index (420, Fig. 4)…A vegetation index includes a normalized differential index, a renormalized difference vegetation index, a soil adjusted vegetation index for example…See wherein sensor 100, Fig. 1 collects the required imaging information…(405, Fig. 4)…..See [0035] wherein resultant plant information can be used to apply fertilizer or pesticides, harvesting, sowing, watering or cultivating)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Avey’s disclosure to include the above limitations in order to facilitate precision agriculture with high efficiency and environmental sensitivity (See Abstract, Background and Summary of Invention)
Claims 13-19 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Covely (U.S. Publication 2014/0365083) in view of Thomas (U.S. Publication 2015/0067665), Avey et al. (U.S. Publication 2014/0067745) & Holm (U.S. Publication 2006/0290933)

13, Covely discloses a method for preparing an application map, comprising the following steps: (A) providing an application agent carrying a machine-readable identifier (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (B) reading of the machine-readable identifier into a computer system by a user (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (D) determining a partial-area-specific requirement for an application agent of a field on which crop plants are cultivated (124-126, Fig. 4 & [0047-0048] discloses outputting a nutrient prescription…wherein nutrient prescription is transmitted to a fertilizer company and a custom fertilization (application agent) is applied to the field), and (E) preparing an application-agent-specific application map based on the information on the application agent from the database and the partial-area-specific requirement (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508),
([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
 the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (C) receiving information on the application agent from a database.
However, Thomas’s [0005, 0008] & Fig. 3 discloses (C) receiving information on the application agent from a database.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to optimize garden growth. 
Covely in view of Thomas & Avey discloses prescription map (Fig. 13) is generating as of a function of amount other things image properties [0059]. Image properties include Normalized Difference Vegetation Index (“NDVI”) crop images. 
Covely in view of Thomas & Avey is silent to wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index.
However, Holm discloses wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index. ([0026, 0035-0036] & Fig. 4 discloses determining a plurality of desired spectral bands via a vegetation index (420, Fig. 4)…A vegetation index includes a normalized differential index, a renormalized difference vegetation index, a soil adjusted vegetation index for example…See wherein sensor 100, Fig. 1 collects the required imaging information…(405, Fig. 4)…..See [0035] wherein resultant plant information can be used to apply fertilizer or pesticides, harvesting, sowing, watering or cultivating)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas & Avey’s disclosure to include the above limitations in order to facilitate precision agriculture with high efficiency and environmental sensitivity (See Abstract, Background and Summary of Invention)
As to claim 14, Covely discloses a method for cultivating crop plants in a field, comprising the following steps:(A) providing an application agent carrying a machine-readable identifier (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (B) reading of the machine-readable identifier into a computer system by a user (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (D) determining a partial-area-specific requirement for an application agent of the field on which the crop plants are cultivated (124-126, Fig. 4 & [0047-0048] discloses outputting a nutrient prescription…wherein nutrient prescription is transmitted to a fertilizer company and a custom fertilization (application agent) is applied to the field), (E) preparing an application-agent-specific application map based on the information on the application agent from the database and the partial-area-specific requirement of the field on which the crop plants are cultivated (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508), 
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
and (F) partial-area-specific application of the application agent according to the application- agent-specific application map (126, Fig. 4 & [0048] discloses applying custom fertilization to field),
the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (C) receiving information on the application agent from a database.
However, Thomas’s [0005, 0008] & Fig. 3 discloses (C) receiving information on the application agent from a database.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to optimize garden growth. 
Covely in view of Thomas & Avey discloses prescription map (Fig. 13) is generating as of a function of amount other things image properties [0059]. Image properties include Normalized Difference Vegetation Index (“NDVI”) crop images. 
Covely in view of Thomas & Avey is silent to wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index.
However, Holm discloses wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index. ([0026, 0035-0036] & Fig. 4 discloses determining a plurality of desired spectral bands via a vegetation index (420, Fig. 4)…A vegetation index includes a normalized differential index, a renormalized difference vegetation index, a soil adjusted vegetation index for example…See wherein sensor 100, Fig. 1 collects the required imaging information…(405, Fig. 4)…..See [0035] wherein resultant plant information can be used to apply fertilizer or pesticides, harvesting, sowing, watering or cultivating)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas & Avey’s disclosure to include the above limitations in order to facilitate precision agriculture with high efficiency and environmental sensitivity (See Abstract, Background and Summary of Invention)
As to claim 15, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the application agent is a plant protection agent. ([0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.)
As to claim 16, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the machine-readable identifier is in the form of an optoelectronically readable barcode ([0033, 0053, 0055, 0079]), 2D code or matrix code.
As to claim 17, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the machine-readable identifier is an individual identifier. (100, Fig. 4 & [0038])
As to claim 18, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Thomas discloses wherein the information in step (C) is one or more types of information from the following list: - dosing information, - maximum usable concentration of the application agent, - minimum usable concentration of the application agent, - maximum usable amount of the application agent, - legal and/or official and/or quality assurance limitations on use and/or prohibitions of use for the application agent with respect to the location of application or the time of application and/or - interactions of the application agent with other (Thomas’s [0005, 0008] & Fig. 3 discloses updating older application agent values)
As to claim 19, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Covely discloses wherein, with an individual identifier, only a single application-agent-specific application map can be prepared and/or output. (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508).
As to claim 25, Covely in view of Thomas, Avey & Holm discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the application agent is a herbicide, fungicide, or pesticide. ([0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Shriver (U.S. Publication 2016/0239709), Avey et al. (U.S. Publication 2014/0067745) & Holm (U.S. Publication 2006/0290933)

As to claim 21, Covely discloses a computer program product comprising a data carrier on which a computer program is stored, which can be read into the working memory of a computer and (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (b) determining information on the application agent from a database and reading the information into the working memory of the computer system (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (d) preparing a partial-area-specific and application-agent-specific application map based on the information determined from the database on the application agent and based on the partial-area-specific requirement determined (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508), the application- agent-specific application map comprising indications of dosage of the application agent for partial areas of the field. (See [0068-0069] for varying dosages applied in field 10), and (e) outputting the prepared application map (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508),
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (c) reading a zone map for a field in which crop plants are cultivated into the working memory of the computer system, wherein for individual partial areas of the field a requirement of the partial areas for treatment with an application agent is indicated in the zone map.
However, Shriver’s (S120, Fig. 4 & [0010, 0029, 0032-0033, 0036, 0042, 0046, 0051, 0055, 0059, 0083]) discloses (c) reading a zone map for a field in which crop plants are cultivated into the working memory of the computer system, wherein for individual partial areas of the field a requirement of the partial areas for treatment with an application agent is indicated in the zone map.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pickett’s disclosure to include the above limitations in order to enhance output accuracy by comparison against a geographical baseline. 
Covely in view of Shriver is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Shriver’s disclosure to include the above limitations in order to optimize garden growth. 
Covely in view of Shriver & Avey discloses prescription map (Fig. 13) is generating as of a function of amount other things image properties [0059]. Image properties include Normalized Difference Vegetation Index (“NDVI”) crop images. 
Covely in view of Shriver & Avey is silent to wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index.
However, Holm discloses wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index. ([0026, 0035-0036] & Fig. 4 discloses determining a plurality of desired spectral bands via a vegetation index (420, Fig. 4)…A vegetation index includes a normalized differential index, a renormalized difference vegetation index, a soil adjusted vegetation index for example…See wherein sensor 100, Fig. 1 collects the required imaging information…(405, Fig. 4)…..See [0035] wherein resultant plant information can be used to apply fertilizer or pesticides, harvesting, sowing, watering or cultivating)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Shriver & Avey’s disclosure to include the above limitations in order to facilitate precision agriculture with high efficiency and environmental sensitivity (See Abstract, Background and Summary of Invention)
Claims 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Thomas (U.S. Publication 2015/0067665), Shriver (U.S. Publication 2016/0239709), Avey et al. (U.S. Publication 2014/0067745) & Holm (U.S. Publication 2006/0290933)
As to claim 22, Covely discloses a system for preparing application-agent-specific application maps comprising I. an application agent carrying a machine-readable identifier, II. a reading unit for reading the machine-readable identifier into a computer system (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), IV. (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508)., indicates for individual partial areas how the application agent is to be applied, the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
Covely is silent to III. a database in which information on the application agent is stored.
However, Thomas’s [0005, 0008] & Fig. 3 discloses III. a database in which information on the application agent is stored.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to and V. a computer system with a working memory into which a computer program can be loaded, wherein the computer system is configured such that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that indicates for individual partial areas how the application agent is to be applied.
However, Shriver’s (S110-S190, Fig. 4 & [0010, 0029, 0032-0033, 0036, 0042, 0046, 0051, 0055, 0059, 0083 ]) discloses V. a computer system with a working memory into which a computer program can be loaded, wherein the computer system is configured such that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that indicates for individual partial areas how the application agent is to be applied.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to enhance output accuracy by comparison against a geographical baseline. 
Covely in view of Thomas & Shriver is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas & Shriver’s disclosure to include the above limitations in order to optimize garden growth. 
Covely in view of Thomas, Shriver & Avey discloses prescription map (Fig. 13) is generating as of a function of amount other things image properties [0059]. Image properties include Normalized Difference Vegetation Index (“NDVI”) crop images. 
Covely in view of Thomas, Shriver & Avey is silent to wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index.
However, Holm discloses wherein the requirement of the partial areas for treatment is determined using remote sensing data comprising at least a normalized difference vegetation index and a weighted difference vegetation index. ([0026, 0035-0036] & Fig. 4 discloses determining a plurality of desired spectral bands via a vegetation index (420, Fig. 4)…A vegetation index includes a normalized differential index, a renormalized difference vegetation index, a soil adjusted vegetation index for example…See wherein sensor 100, Fig. 1 collects the required imaging information…(405, Fig. 4)…..See [0035] wherein resultant plant information can be used to apply fertilizer or pesticides, harvesting, sowing, watering or cultivating)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas, Shriver & Avey’s disclosure to include the above limitations in order to facilitate precision agriculture with high efficiency and environmental sensitivity (See Abstract, Background and Summary of Invention)
As to claim 24, Covely in view of Thomas, Shriver & Avey discloses everything as disclosed in claim 22. In addition, Covely discloses for efficiently using one or a plurality of application agents in the cultivation of crop plants. (See 126, Fig. 4 custom fertilization) 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661